Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to correspondence 06/27/22 regarding application 16/900,857, in which claims 1, 2, 4-12, 14, and 15 were amended. Claims 1-15 are pending in the application and have been considered.

Response to Arguments

The examiner agrees with Applicant on page 5 that as amended, claim 11 no longer invokes 35 U.S.C. 112(f), although since the instant Application is pre-AIA , the previous office action should have invoked pre-AIA  35 U.S.C. 112 second paragraph instead of 35 U.SC. 112(f). 
Applicant’s arguments on pages 5-6 regarding the 35 U.S.C. 103 rejections based on Tanner and Josifovski and the amended claims have been considered but are moot in view of the new grounds for rejection, necessitated by Applicant’s amendments. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanner et al. (2004/0153306) in view of Josifovski (2007/0038450), in further view of Hogengout et al. (2005/0149326).

Consider claim 1, Tanner discloses a method of a local recognition system (localized recognizers, [0015]) controlling a host device to perform one or more operations (for instance, a cellular telephone, [0014]), the method comprising: 
receiving, by the local recognition system, an utterance (the user speaks one of the “native pronunciations of “Gilberto Jones” from Mexico or Brazil, [0038]); 
performing speech recognition on the received utterance by: 
implementing, by the local recognition system, a local language model (augmenting dictionary 16 with “dummy” words with pronunciations for Mexico and Brazil, [0039]); and 
performing speech recognition, using the local language model, to create a transcribed utterance (depending on what the user speaks, the recognizer may return one of the three, [0040]); and
 controlling the host device in dependence upon the speech recognition performed on the transcribed utterance (“dialing Gilberto Jones at … “ using synthesized speech, [0043]). 
Tanner does not specifically mention receiving and transcribing a query. 
Josifovski discloses receiving and transcribing a query (query is processed by the automatic speech recognition unit to generate word data, [0052]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Tanner by receiving and transcribing a query in order to assist the user in retrieving the desired information from a database quickly and efficiently, as suggested by Josifovski ([0002]).
Tanner and Josifovski do not specifically mention a language  model comprising a set of constraints of word sequences. 
Hogengout discloses a language model comprising a set of constraints of word sequences (a language model represents a constrain on possible text unit sequences, [0005]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Tanner and Josifovski by including a language model comprising a set of constraints of word sequences in order to consume less power and memory space, as suggested by Hogengout ([0012]).

Consider claim 6, Tanner discloses a non-transitory computer-readable recording medium having a program recorded thereon, the program, when executed by a processor of a local recognition system hosted by a device, causes the processor to perform a method (the memory and processor of desktop computer system, [0014]) comprising: 
receiving, by the local recognition system, a utterance (the user speaks one of the “native pronunciations of “Gilberto Jones” from Mexico or Brazil, [0038]); 
performing speech recognition on the received utterance by: 
implementing, by the local recognition system, a local language model (augmenting dictionary 16 with “dummy” words with pronunciations for Mexico and Brazil, [0039]); and 
performing speech recognition, using the local language model, to create a transcribed utterance (depending on what the user speaks, the recognizer may return one of the three, [0040]); and 
controlling the device in dependence upon the speech recognition performed on the transcribed utterance (“dialing Gilberto Jones at … “ using synthesized speech, [0043]).
Tanner does not specifically mention receiving and transcribing a query. 
Josifovski discloses receiving and transcribing a query (query is processed by the automatic speech recognition unit to generate word data, [0052]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Tanner by receiving and transcribing a query for reasons similar to those for claim 1.
Tanner and Josifovski do not specifically mention a language  model comprising a set of constraints of word sequences. 
Hogengout discloses a language model comprising a set of constraints of word sequences (a language model represents a constrain on possible text unit sequences, [0005]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Tanner and Josifovski by including a language model comprising a set of constraints of word sequences for reasons similar to those for claim 1. 


Consider claim 11, Tanner discloses a local recognition system including one or more processors coupled to memory, the memory being loaded with computer instructions to control a host device to perform one or more operations (desktop computer system, [0014]), the computer instructions, when executed on the one or more processors, causing the one or more processors to implement operations comprising: local recognition system comprising: 
receiving a query (the user speaks one of the “native pronunciations of “Gilberto Jones” from Mexico or Brazil, [0038]); 
performing speech recognition on the received query by: 
implementing, from a local database, a local language model (augmenting dictionary 16 with “dummy” words with pronunciations for Mexico and Brazil, [0039]); and 
performing speech recognition, using the local language model, to create a transcribed query (depending on what the user speaks, the recognizer may return one of the three, [0040]); and 
controlling the host device in dependence upon the speech recognition performed on the transcribed query (“dialing Gilberto Jones at … “ using synthesized speech, [0043]).
Tanner does not specifically mention receiving and transcribing a query. 
Josifovski discloses receiving and transcribing a query (query is processed by the automatic speech recognition unit to generate word data, [0052]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Tanner by receiving and transcribing a query for reasons similar to those for claim 1.
Tanner and Josifovski do not specifically mention a language  model comprising a set of constraints of word sequences. 
Hogengout discloses a language model comprising a set of constraints of word sequences (a language model represents a constrain on possible text unit sequences, [0005]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Tanner and Josifovski by including a language model comprising a set of constraints of word sequences for reasons similar to those for claim 1. 

Consider claim 2, Tanner discloses the speech recognition is performed using a local language context that includes phonetic strings (pronunciation strings, [0039]). 
Consider claim 3, Tanner discloses the local language context includes one or more of the phonetic strings per pronunciation of a word (the pronunciation strings, [0039]). 
Consider claim 4, Tanner discloses the speech recognition is performed using a local language context that includes phonetic strings (pronunciation strings, [0039]).
Tanner does not specifically mention phonetic lattices.
 Josifovski discloses phonetic lattices (phoneme lattice, [0031]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Tanner by utilizing phoneme lattices instead of or in addition to strings in order to take into account the phoneme alternatives during the matching process, as suggested by Josifovski ([0004]).

Consider claim 5, Tanner discloses the local language context includes one phonetic string per word of a set of words (pronunciation strings, [0039], noting the claim language requires “one” and does not rule out more than one). 
Tanner does not specifically mention phonetic lattices.
 Josifovski discloses phonetic lattices (phoneme lattice, [0031]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Tanner by utilizing phoneme lattices instead of or in addition to strings for reasons similar to those for claim 4.

Consider claim 7, Tanner discloses the speech recognition is performed using a local language context that includes phonetic strings (pronunciation strings, [0039]). 
Consider claim 8, Tanner discloses the local language context includes one or more of the phonetic strings per pronunciation of a word (the pronunciation strings, [0039]). 
Consider claim 9, Tanner discloses the speech recognition is performed using a local language context that includes phonetic strings (pronunciation strings, [0039]).
Tanner does not specifically mention phonetic lattices.
 Josifovski discloses phonetic lattices (phoneme lattice, [0031]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Tanner by utilizing phoneme lattices instead of or in addition to strings for reasons similar to those for claim 4.

Consider claim 10, Tanner discloses the local language context includes one phonetic string per word of the set of words (pronunciation strings, [0039], noting the claim language requires “one” and does not rule out more than one). 
Tanner does not specifically mention phonetic lattices.
 Josifovski discloses phonetic lattices (phoneme lattice, [0031]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Tanner by utilizing phoneme lattices instead of or in addition to strings for reasons similar to those for claim 4.

Consider claim 12, Tanner discloses the speech recognition is performed using a local language context that includes phonetic strings (pronunciation strings, [0039]). 
Consider claim 13, Tanner discloses the local language context includes one or more of the phonetic strings per pronunciation of a word (the pronunciation strings, [0039]). 
Consider claim 14, Tanner discloses the speech recognition is performed using a local language context that includes phonetic strings (pronunciation strings, [0039]).
Tanner does not specifically mention phonetic lattices.
 Josifovski discloses phonetic lattices (phoneme lattice, [0031]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Tanner by utilizing phoneme lattices instead of or in addition to strings for reasons similar to those for claim 4.

Consider claim 15, Tanner discloses the local language context includes one phonetic string per word of a set of words (pronunciation strings, [0039], noting the claim language requires “one” and does not rule out more than one). 
Tanner does not specifically mention phonetic lattices.
 Josifovski discloses phonetic lattices (phoneme lattice, [0031]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Tanner by utilizing phoneme lattices instead of or in addition to strings for reasons similar to those for claim 4.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                   08/04/22